Name: Commission Regulation (EEC) No 2282/90 of 31 July 1990 laying down detailed rules for increasing the consumption and utilization of apples and the consumption of citrus fruit
 Type: Regulation
 Subject Matter: plant product;  EU finance;  consumption;  marketing
 Date Published: nan

 Avis juridique important|31990R2282Commission Regulation (EEC) No 2282/90 of 31 July 1990 laying down detailed rules for increasing the consumption and utilization of apples and the consumption of citrus fruit Official Journal L 205 , 03/08/1990 P. 0008 - 0016 Finnish special edition: Chapter 3 Volume 33 P. 0095 Swedish special edition: Chapter 3 Volume 33 P. 0095 *****COMMISSION REGULATION (EEC) No 2282/90 of 31 July 1990 laying down detailed rules for increasing the consumption and utilization of apples and the consumption of citrus fruit THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1195/90 of 7 May 1990 on measures to increase the consumption and utilization of apples (1), and in particular Article 5 thereof, Having regard to Council Regulation (EEC) No 1201/90 of 7 May 1990 on measures to increase the consumption of citrus fruit (2), and in particular Article 4 thereof, Whereas Regulations (EEC) No 1195/90 and (EEC) No 1201/90 provide for the Community to contribute towards the financing of measures to encourage respectively an increase in the consumption of fresh apples and the disposal of products processed from apples harvested in the Community and an increase in the consumption of fresh citrus fruit harvested in the Community; Whereas the chief measures to be taken into consideration for granting Community financial assistance should be defined; Whereas these measures must form part of a coherent strategy, contribute to the attainment of medium-term objectives and meet criteria of Community interest; whereas the measures must involve the principal economic operators in the sector concerned, be presented in a uniform manner and contain sufficient information to enable them to be assessed; Whereas in order to encourage grouped initiatives and contacts between those concerned, provision should be made for a system for the dissemination of draft measures; whereas such dissemination should be carried out by intermediary bodies appointed by the Member States; Whereas detailed rules should be laid down to govern cooperation between the bodies appointed by the Member States and the Commission with a view to evaluating and selecting projects; Whereas the various rules for carrying out commitments will be the subject of contracts between the interested parties and the competent national agencies drawn up on the basis of standard contracts made available by the Commission; Whereas the Member States must supervise implementation of the measures and the Commission must be kept informed of the results of measures provided for in this Regulation; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 1. The measures to increase the consumption and utilization of apples, referred to in Articles 1 and 2 of Regulation (EEC) No 1195/90, and the consumption of citrus fruit, referred to in Article 1 of Regulation (EEC) No 1201/90, shall be presented within the framework of programmes. 2. 'Programmes' means a coherent body of measures meeting the following requirements: - they must be on a sufficient scale to help increase the disposal of products and consumption, - they must cover products harvested in the Community, in particular during the main marketing periods, - they must enable production to be adjusted and tailored to market requirements. 3. Programmes may be multiannual, but their duration may not exceed three years. Article 2 Programmes shall cover more than one of the following measures, depending on the products involved. 1. For fresh apples, they shall include: (a) determining market requirements: surveys and consumer tests; (b) consumption: - the organization of nutrition and diet campaigns, - the study and tests of new forms of market presentation and packaging, - the organization of promotional campagins other than ordinary advertising, - participation in trade fairs and exhibitions, - preparation of publications and audiovisual material. (c) research: measures referred to in (a) and (b) can be completed by measures permitting either applied research on not yet explored areas, or the dissemination of research results within agronomical, nutritional and marketing areas to operators. 2. For products processed from apples, they shall include: (a) research: - the placing on the market of new processed and/or 'ready-to-use' products, - the development of new uses, - determination of the varieties and cultivation techniques best suited to the manufacture of new products, - the development of new manufacturing, preservation and packaging technologies; (b) consumption and utilization: - organization of promotional campaigns, - participation in trade fairs and exhibitions; (c) market research: market studies, surveys and opinion polls on the consumers' or users' reception of new products. 3. For fresh citrus fruit, they shall include: (a) determination of market requirements: surveys and consumer tests; (b) consumption: - the organization of campaigns, other than ordinary advertising, to promote the consumption of fresh citrus fruit, including as fruit juice, - the organization of nutrition and diet campaigns, - participation in trade fairs and exhibitions, - preparation of publications and audiovisual material; (c) research: measures referred to in (a) and (b) can be completed by measures permitting either applied research on not yet explored areas, or the dissemination of research results within agronomical, nutritional and marketing areas to operators, or improvement of preservation techniques, not including refrigeration facilities. 4. The following types of measures shall not be eligible: - measures to promote the consumption of varieties of apples or citrus fruits not produced in the Community, - measures containing references to one or more regions in the Community, - measures which are receiving Community aid under other regulations or any other grant or subsidy. Article 3 1. The programmes referred to in Article 1 shall be presented: (a) in the case of measures to increase the consumption of fresh apples and/or citrus fruit, by groups whose members include representatives of the various branches of the sector, such as producers' organizations or associations thereof and traders or associations thereof; (b) in the case of measures to increase the disposal of products processed from apples, by groups of operators comprising one or more producers' organizations or associations thereof and one or more processors of apples. 2. The group submitting the aid application shall be solely responsible for the implementation of the measures in respect of which financial assistance is granted; the group shall have the legal capacity to carry out the measures and shall be based in the Community. However, in the case of the measures referred to in paragraph 1 (b), where the group of operators does not have legal personality, one of the operators shall be appointed by his partners to be responsible for overall implementation of the measures. Article 4 1. Interested parties wishing to apply for Community financial assistance may submit to the competent body appointed by the Member State in which they are based a preliminary draft programme showing the measures they propose to carry out under this Regulation, in accordance with the model in Annex I. This preliminary draft shall be submitted not later than 31 May each year, except for the first year of application. 2. The body referred to in paragraph 1 shall send the preliminary drafts of programmes it has received to the Commission who will circulate the drafts to the competent bodies in the other Member States. Article 5 1. The application for financing shall be lodged with the competent body in the Member State in which the group or responsible partner is based, not later than 31 August each year. However, for 1990, the deadline shall be 31 October. The application shall contain all the information set out in Annex 11. 2. The competent body shall check the accuracy of the information in the applications and their compliance with this Regulation. It shall request additional information if necessary and draw up a reasoned opinion. This opinion shall contain an assessment of the economic coherence of the programmes and the technical quality of the measures, the accuracy of the estimates and the financing plans and the implementation capability. The abovementioned body shall reject applications containing information which is obviously false and to which Article 2 (4) applies. 3. The competent body shall draw up a list of all the applications for aid and send it to the Commission with a copy of the applications selected and the reasoned opinion, and also the reasons for not having selected the others. This information shall be sent not later than 31 October each year. However, for 1990, the deadline shall be 15 December. Article 6 Following scrutiny by the Management Committee for Fruit and Vegetables, in accordance with Article 34 of Council Regulation (EEC) No 1035/72 (1), the Commission shall draw up a list of the successful applications for Community financial assistance before 1 February of the year following their submission. However, for applications submitted in 1990, the list shall be drawn up before 1 April 1991. The list shall be drawn up on the basis of the coherence of the strategies, the economic and technical merit of the proposed measures and programmes, their likely impact, the innovations they represent and their capacity to produce a significant increase in the consumption and utilization of apples and citrus fruit, as well as the assurances of the effectiveness and representativeness of the groups. Priority shall be given to measures covering more than one Member State and likely to have an impact on the Community market. The Commission shall notify the list of selected measures to the competent body in the Member States immediately. Article 7 1. Each interested party shall be informed as promptly as possible by the competent body of the outcome of its application. 2. Contracts regarding the selected measures shall be concluded between the competent bodies and the interested parties before 28 February. However, for applications submitted in 1990, contracts shall be concluded before 1 June 1991. The bodies shall use for this purpose the standard contracts made available to them by the Commission. These contracts shall contain the applicable general conditions which the contracting party must acknowledge and accept. Article 8 Interested parties shall lodge applications for payment with the competent body as follows. 1. From the fourth month following conclusion of the contract, the interested party may submit an application for an advance payment accompanied by the appropriate supporting documents. The advance payment may cover 50 % of the eligible expenditure incurred; it may not, however, exceed 50 % of the maximum Community contribution for the measure or measures. Payment of the advance shall be conditional on the lodging, with the competent body, of a security equal to the amount of the advance plus 10 %, in accordance with the conditions set out in Title III of Commission Regulation (EEC) No 2220/85 (2). 2. Where contracts are concluded for a period of more than one year, a new advance shall be paid, at the request of the interested party, from the date on which the contract was concluded the previous year, upon presentation of the appropriate supporting documents and the lodging, as above, of a security equal to the amount of the second advance plus 10 %. 3. However, the total of the advance paid may not exceed 80 % of the maximum Community contribution to the cost of the measures. 4. The application for payment of the balance shall be lodged not later than the end of the third month following the date specified in the contract for completion of the measures. It shall be accompanied by: - the appropriate supporting documents, - a statement summarizing the measures carried out, - a report assessing the results obtained to the extent they can be stated on the date of the report, and how these can be further exploited. 5. The competent body shall immediately transmit to the Commission a copy of the summary statement and the assessment report referred to in paragraph 4. The Commission may present its comments within 45 days. 6. Payment of the balance shall be conditional on verification of the information in the summary statement and the report referred to paragraph 4 and on the ascertainment that the obligations laid down in the contract have been fulfilled. 7. The competent body shall carry out the payments within three months from receipt of the application. However, it may postpone payment of an advance or a balance in cases where additional verification is required. 8. Release of the securities referred to in paragraphs 1 and 2 shall be conditional on payment of the balance of the financial assistance for the measures in question. Article 9 The competent bodies shall take the necessary measures to verify - the accuracy of the information and supporting documents supplied, - fulfilment of all the contractual obligations, in particular by means of technical, administrative and accounting checks at the premises of the contracting party, any partners of the contracting parties and subcontractors. They shall inform the Commission immediately of any irregularities discovered. Article 10 In cases where payment is made wrongly, the competent body shall recover the sums paid, plus interest over the period from the date of payment to the date of actual recovery. The interest rate applicable shall be that in force for similar recovery operations under national law. Article 11 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 119, 11. 5. 1990, p. 53. (2) OJ No L 119, 11. 5. 1990, p. 65. (1) OJ No L 118, 20. 5. 1972, p. 1. (2) OJ No L 205, 3. 8. 1985, p. 5. ANNEX I 1. Identification of applicant Name or company name: Place of business in the Member State: Address: 1.2.3 // Telephone: // Telex: // Telefax: 2. Partners 1.2.3 // Name or company name: // Main activity: // Member State: 3. Proposed programme Product(s) concerned: Objective: Measures envisaged: Brief description: 1.2 // Duration: // Estimated amount: // Date: // (Signature) (1) (1) Of the person authorized by the group or partners. ANNEX II I GENERAL INFORMATION 1. Title: 2. Products concerned: - fresh apples - products processed or prepared from apples - fresh citrus fruit 3. Measures: 4. Duration: 1 year 2 years 3 years 5. Identification of applicant: 5.1. Group (1) - Name or company name: - Legal status: Date established: - Registered place of business: Street: No: .............. Box: 1.2.3 // Post code: // Town: // Country: // Telephone: // Telex: // Telefax: - Bank details: Name: Agency or branch: Street: No: ........ Box: ........ Town: Country: Account No: (1) Or operator appointed to be responsible in accordance with Article 3 (2). 5.2. Partners (one form for each) 1,5 // // Name or company name: // 1.2.3.4.5 // Legal status: // Type: (1) // OP // IT // D // // // A // C // A // // // // // 1,5 // Main activity: // // Role in the group: - partner - prime contractor // // Responsibility and contribution to implementation of the programme: // // // // // // // // Experience and references (field of activity): // // // // // // // Contribution to financing of programme (in national currency): // - Year 1 // - Year 2 // - Year 3 // Total: // // Right to use the results: // // // // // // 1.2.3.4.5 // (1) // OP = // Producers' organization // C = // Trader // // IT = // Processing firm // D = // Retailer // // AS = // Association // A = // Other 6. Financing of the programme 6.1. Total cost of programme (1) (2): (national currency) 6.2. Community contribution requested: (a) year 1: (national currency) (b) year 2: (national currency) (c) year 3: (national currency) 6.3. Contribution of the group: (national currency) of which: - own funds: - loans: - Payments in kind: - other contributions: 7. General information Subcontractors: yes no If yes, specify which: Specify task(s): Type of commitment: contract (3) other (3) If other, specify which: 8. Declaration The undersigned declare(s): (a) that he/they have the necessary funds to ensure full financing of the programme: (b) that he/they are not receiving any other Community financial assistance or any other grant or subsidy. 1.2.3 // Date: // // Signature (4) (1) Exclusive of VAT. (2) For the duration of implementation of the programme. (3) Attach copy. (4) Of the person authorized by the group or partners. II DESCRIPTION OF THE PROGRAMME Programmes must contain at least the following headings: 1. A summary of the programme concerning the aspects referred to in points 3 to 6 (not more than two pages). 2. Reasons and objectives. 3. The proposed measures. 4. Strategy: targets, methods, the phases of implementation and the timetable. 5. Implementation of the measures: details of the technical, scientific, economic, financial, media, logistic aspects. 6. The intended results and advantages for the sector and the Community market. 7. The criteria for assessing progress and results on completion of the programme. 8. Outlook as regards use and dissemination of results. III BUDGET 1. The net budget for the measure, before tax, expressed in national currency, broken down and reasoned (1), showing how the amount is to be allocated by category and by year. The budget shall include the cost of assessing the results of the measures during implementation and on completion and the cost of feasability studies where necessary. 2. In the case of programmes for products processed from apples, attach where applicable a copy of the contract referred to in Article 2 (2) of Council Regulation (EEC) No 1195/90. (1) On the basis of estimates, fees, etc. and, in the case of subcontracting, offers.The budget shall include the cost of assessing the results of the measures during implementation and on completion and the cost of feasability studies where necessary . 2 . In the case of programmes for products processed from apples, attach where applicable a copy of the contract referred to in Article 2 ( 2 ) of Council Regulation ( EEC ) No 1195/90 . ( 1 ) On the basis of estimates, fees, etc . and, in the case of subcontracting, offers .